315 F.2d 199
UNITED STATES of America, Appellee,v.Charles RAMSEY, Defendant-Appellant.
No. 293.
Docket 27288.
United States Court of Appeals Second Circuit.
Argued March 21, 1963.
Decided March 22, 1963.

Leon B. Polsky, New York City (Anthony F. Marra, New York City, on the brief), for defendant-appellant.
Peter Fleming, Jr., Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty. for Southern Dist. of New York, on the brief; Andrew T. McEvoy, Jr., Asst. U. S. Atty., of counsel), for appellee.
Before LUMBARD, Chief Judge, and CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
Defendant appeals from a judgment of conviction entered by Judge Frederick van P. Bryan, sitting without a jury, in the United States District Court for the Southern District of New York, upon a two-count indictment charging violation of 21 U.S.C. §§ 173, 174. There is no merit to defendant's contention that it was improper for the Government to elicit from him the length of sentence imposed for seven prior narcotics convictions. If it was proper for the Government on cross-examination to bring out the existence of the convictions in order to attack the defendant's credibility, as the defendant concedes it was, then it was not improper for the Government also to bring out how long a time was served on each. Length of sentence may often bear a relation to gravity of an offense, or so a District Judge, sitting without a jury, might believe. As to defendant's second contention, that there was no valid evidence before the Grand Jury upon which an indictment could be founded, the decision in Costello v. United States, 350 U.S. 359, 363, 76 S. Ct. 406, 100 L. Ed. 397 (1956), precludes by very broad language any judicial inquiry into the sufficiency of the evidence before a Grand Jury. The judgment is, therefore, affirmed.


2
In addition to the words from the Bench, we here record our commendation to Leon B. Polsky, Esq. of the Legal Aid Society for so ably discharging his duty as assigned counsel in this case.


3
Affirmed.